Exhibit 10.1

Execution Version

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of December 31,
2017 (the “Effective Date”), between Patterson-UTI Energy, Inc., a Delaware
corporation (the “Company”), and John E. Vollmer III (“Executive”).

W I T N E S S E T H:

WHEREAS, Executive was employed by the Company as Executive Vice
President—Corporate Development, Chief Financial Officer & Treasurer and elected
to step down from the Chief Financial Officer role as of September 8, 2017; and

WHEREAS, Executive possesses business knowledge and expertise which may be of
substantial assistance to the Company based on his long tenure with the Company
and agreed to continue working full-time with the Company in the position of
Executive Vice President-Corporate Development and Treasurer to facilitate a
smooth transition; and

WHEREAS, immediately following Executive’s last day of full-time employment on
the Effective Date, the Company desires that Executive continue his employment
with the Company on a part-time basis, on the terms and conditions set forth
below.

NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Employment. The Company hereby agrees to employ Executive, and Executive
agrees to serve the Company in such capacity on the terms and subject to the
conditions set forth in this Agreement.

2. Term. Subject to the provision for earlier termination set forth in Section 5
hereof, the term of Executive’s employment under this Agreement shall begin on
the Effective Date and continue to, and including, the fourth anniversary of the
Effective Date (the “Term”). At the expiration of the Term, Executive agrees to
voluntarily terminate Executive’s employment with the Company and any other
entity controlled by, or under common control with, the Company (each, an
“Affiliate”).

3. Duties and Responsibilities.

(a) During the Term of this Agreement, the Company shall employ Executive with
respect to matters set forth in Section 3(b). Executive shall be a part-time
employee and shall make himself available to the Company to render such advice
and assistance regarding the services as may be reasonably requested of
Executive by the Company. The Company and Executive currently expect that
Executive’s level of services during the Term shall not exceed 20% of the
average level of services performed by Executive for the Company or its
Affiliates over the 36-month period immediately preceding the Effective Date.

(b) During the Term, Executive will report to the Chief Executive Officer of the
Company. Executive agrees to provide such services to the Company as the Company
may from time to time request, regarding (i) continuing to assist with the
transition of the new Chief Financial Officer; (ii) assisting the with the
integration of Seventy Seven Energy Inc. acquisition, including with respect to
the Oracle Enterprise Resource Planning System and the Multi-Shot, LLC
acquisition, and (iii) any other matters reasonably requested by the Chief
Executive Officer of the Company. Provided that he gives reasonable prior
written notice to the Chief Executive Officer, Executive may serve on the boards
of

 



--------------------------------------------------------------------------------

directors of other companies and organizations, or become employed by or
otherwise perform services for other companies or organizations, but only if
such service or employment will not violate the provisions of Sections 6 or 7,
or materially affect the performance of Executive’s duties pursuant to this
Agreement.

(c) Executive will comply with all applicable laws, corporate documents
governing the conduct of the business and affairs of the Company, and policies
of the Company.

4. Compensation.

(a) Salary. As compensation for the services to be rendered by Executive while
employed during the Term of this Agreement, Executive shall be entitled to
receive a salary at an annual rate of $250,000.00, payable in accordance with
the Company’s normal payroll practices.

(b) Bonus and Incentive Compensation. For 2017, Executive shall receive a cash
lump sum bonus payment of $350,000.00, which shall be payable on the earlier of
(i) the date that annual bonuses are paid to other executives of the Company and
(ii) March 15, 2018. Executive will not be eligible for any bonus payment in
respect of 2018 or any later calendar year. Executive will not be eligible for
any new grants of long-term incentive awards, but any previously granted
long-term incentive awards will remain outstanding and continue to vest while
Executive is employed in accordance with the terms of the governing plan and
award agreement.

(c) Retirement Payment. Executive shall be entitled to a lump sum cash payment
equal to $450,000.00 and payable on the Effective Date.

(d) Employee Benefits. During his employment during the Term, Executive shall be
eligible to participate, at Executive’s election, in the Company’s 401(k) plan,
short-term disability, long-term disability, life insurance plan, and medical,
prescription and dental benefit programs applicable to, and on the same basis
as, similarly situated full-time employees of the Company and its subsidiaries,
including Executive’s obligations to pay premiums; provided that Executive’s
right to participate in any other benefit plan, program or arrangement of the
Company will cease on the Effective Date. Executive acknowledges and agrees
that, if applicable under the circumstances, the Company may impute income to
Executive for the cost of any Company-paid premiums related to such coverage.

(e) Reimbursement of Expenses. The Company agrees to promptly reimburse
Executive for all appropriately documented, reasonable travel and other business
expenses incurred by Executive during the Term in the course of providing
services requested by the Company or otherwise incurred in his capacity as an
employee.

(f) Vacation and Accrued Entitlements. On the Effective Date, the Company will
pay Executive $125,000.00 in settlement of any other owed compensation,
including, without limitation, any accrued vacation or paid time off accruals
through the Effective Date. Executive shall not accrue any additional vacation
or paid time off during the Term.

5. Termination of Employment.

(a) Death or Disability. Executive’s employment under this Agreement shall
terminate automatically upon Executive’s death or Disability. For purposes of
this Agreement, Executive shall be deemed to be terminated due to “Disability”
if Executive shall be considered to be permanently and totally disabled in
accordance with the Company’s disability plan, if any, for a period of 90 days
or more. If there should be a dispute between the Company and Executive as to
Executive’s Disability for purposes of this Agreement, the question shall be
settled by the opinion of an impartial reputable physician agreed upon by the
parties or their representatives within 30 days after the date of the notice of
termination due to Disability. The parties agree to be bound by the final
decision of such physician.

 

-2-



--------------------------------------------------------------------------------

(b) By the Company. Notwithstanding the provisions of Section 3, the Company may
terminate Executive’s employment under this Agreement at any time for Cause (as
defined below). The Company may terminate Executive’s employment under this
Agreement at any time for Cause, by delivering to Executive written notice
describing the cause of termination (x) in the case of clause (i), 30 days
before the effective date of such termination and by granting Executive at least
20 days to cure the cause; (y) in the case of clauses (ii), (iii) or (iv), 10
days before the effective date of such termination and by granting Executive at
least 10 days to cure the cause; or (z) in the case of clause (v) on the date of
such termination; provided however, that if the matter is reasonably determined
by the Company to not be capable of being cured, Executive may be terminated for
cause on the date the written notice is delivered.

“Cause” shall be limited to the occurrence of the following events:

 

  (i) Executive’s failure to perform the duties described in Section 2 in an
honest and faithful manner;

 

  (ii) Executive’s omission to perform his duties in a manner that materially
and adversely affects the Company;

 

  (iii) Executive’s taking of any action in violation of any material policies
of the Company that could be reasonably expected to damage or negatively impact
the business, operations, reputation or financial condition of the Company in a
material manner;

 

  (iv) any other action taken by Executive in bad faith or that could be
reasonably expected to damage or negatively impact the business, operations,
reputation or financial condition of the Company in a material manner; or

 

  (v) Executive’s conviction of (or plead of no contest to) a crime involving
fraud, dishonesty or moral turpitude or any felony.

(c) By Executive. Notwithstanding the provisions of Section 3, Executive may
terminate Executive’s employment under this Agreement for any reason whatsoever
or no reason at all, in the sole discretion of Executive. In such case,
Executive must deliver to the Company written notice of such termination at
least 30 days before the effective date of such termination, unless otherwise
provided in this Agreement. Following the second anniversary of the Effective
Date, Executive may provide a written notice to the Company electing to
terminate the Term as of the later of (i) the third anniversary of the Effective
Date and (ii) the date 60 days following the date of the notice (the “Early
Termination Date”). If such an election is provided, Executive’s employment will
terminate as of such Early Termination Date, and the Term will end as of the
Early Termination Date for purposes of the definition of Prohibited Period in
Section 7.

(d) Treatment Upon Termination. If Executive’s employment is terminated pursuant
to Section 5(a), (b) or (c), the Company shall pay to Executive the Executive’s
Base Salary through the date of termination within 30 days following the date of
termination or such earlier date as may be required by law. The Company shall
pay Executive (or his designated beneficiary or legal representative, if
applicable) (i) the Benefit Obligation at the times specified in and in
accordance with the terms of the applicable employee benefit plans and
compensation arrangements and (ii) the retirement payment pursuant to
Section 4(c), to the extent not already paid. For purposes of this Agreement,
payment of the

 

-3-



--------------------------------------------------------------------------------

“Benefit Obligation” shall mean payment by the Company to Executive (or his
designated beneficiary or legal representative, as applicable), in accordance
with the terms of the applicable plan document, of all vested benefits to which
Executive is entitled under the terms of the employee benefit plans and
compensation arrangements in which Executive is a participant as of the date of
termination. Following such payments, the Company shall have no further
obligations to Executive other than as may be required by law.

(e) General Release of Claims. In consideration for the compensation and other
benefits provided herein, Executive agrees to execute a release, substantially
in the form attached hereto as Exhibit A, no later than December 23, 2017, that
is not revoked by Executive during any applicable revocation period provided in
such release (which shall release and discharge the Company and its Affiliates,
and their officers, directors, managers, employees and agents from any and all
claims or causes of action of any kind or character, including but not limited
to all claims or causes of action arising out of Executive’s employment with the
Company or its Affiliates or the termination of such employment).

6. Proprietary Information.

(a) Confidential Treatment. Executive acknowledges and agrees that he has
acquired, and will in the future acquire as a result of his employment by the
Company or otherwise, Proprietary Information (as defined below) of the Company
which is of a confidential or trade secret nature, and all of which has a great
value to the Company and is a substantial basis and foundation upon which the
Company’s business is predicated. Accordingly, other than in the legitimate
performance of his job duties, Executive agrees:

(i) to regard and preserve as confidential at all times all Proprietary
Information,

(ii) to refrain from publishing or disclosing any part of the Proprietary
Information and from using, copying or duplicating it in any way by any means
whatsoever, and

(iii) not to use on his own behalf or on behalf of any third party or to
disclose the Proprietary Information to any person or entity without the prior
written consent of the Company.

“Proprietary Information” includes all confidential or proprietary scientific or
technical information, data, formulas and related concepts, business plans (both
current and under development), client lists, promotion and marketing programs,
trade secrets, or any other confidential or proprietary business information
relating to drilling, pressure pumping, directional drilling, oilfield equipment
rental, drilling rig technology and manufacturing or extraction processes,
development programs, costs, revenues, marketing, investments, sales activities,
promotions, credit and financial data, financing methods, plans or the business
of the Company or its Affiliates, whether in written or electronic form of
writings, correspondence, notes, drafts, records, maps, invoices, technical and
business logs, maps, policies, computer programs, disks or otherwise.
Proprietary Information does not include information that is or becomes publicly
known through lawful means.

(b) Property of the Company. Upon the request of the Company on or after the
Effective Date, Executive shall surrender to the Company any and all work
papers, reports, manuals, documents and the like (including all originals and
copies thereof) in his possession which contain Proprietary Information relating
to the business, prospects or plans of the Company or its Affiliates. Further,
upon request of the Company, Executive agrees to delete all Proprietary
Information from his

 

-4-



--------------------------------------------------------------------------------

computer, smartphone, tablet, or any other personal electronic storage devices
that may contain Proprietary Information. Executive acknowledges that all
Proprietary Information and other property of the Company or any Affiliate
thereof which Executive accumulates during his engagement are the property of
the Company and shall be returned to the Company immediately upon request of the
Company.

(c) Cooperation. Executive agrees that during the Term and following any
termination of Executive’s employment with the Company, he will not disclose or
cause to be disclosed any Proprietary Information, or any negative or adverse
information of a substantial nature about the Company or its Affiliates, the
management of the Company or its Affiliates, any product or service provided by
the Company or its Affiliates or the future prospects of the Company or its
Affiliates unless required by court order. Nothing in this Section 6 prohibits
Executive from reporting possible violations of law or regulation to any
governmental agency or entity (or of making any other protected disclosures).
Pursuant to the Defend Trade Secrets Act of 2016, Executive shall not be held
criminally or civilly liable under any Federal or state trade secret law for the
disclosure of any Proprietary Information that (i) is made (A) in confidence to
a Federal, state or local government official, either directly or indirectly, or
to an attorney and (B) solely for the purpose of reporting or investigating a
suspected violation of law or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. The
Company may seek the assistance, cooperation or testimony of Executive during
the Term and following any termination of employment in connection with any
investigation, litigation or proceeding arising out of matters within the
knowledge of Executive and related to his engagement by the Company, and in any
instance, Executive shall provide such assistance, cooperation or testimony and
the Company shall pay Executive’s reasonable costs and expenses in connection
therewith.

7. Restrictive Covenants.

(a) Definitions. As used in this Section 7, the following terms shall have the
following meanings:

(i) “Business” means the following businesses in which the Company, including
its Affiliates, is engaged in as of the Effective Date: contract drilling,
pressure pumping, directional drilling, oilfield equipment rental, and drilling
rig component technology and manufacturing.

(ii) “Competing Business” means any business, individual, partnership, firm,
corporation or other entity which wholly or in any significant part engages in
any business competing with the Business in the Restricted Area.

(iii) “Governmental Authority” means any governmental, quasi-governmental,
state, county, city or other political subdivision of the United States or any
other country, or any agency, court or instrumentality, foreign or domestic, or
statutory or regulatory body thereof.

(iv) “Legal Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization, or other directional requirement of any Governmental
Authority.

(v) “Prohibited Period” means the period beginning on the Effective Date and
ending on the last day of the Term. For the avoidance of doubt, Executive’s
termination of employment for any reason prior to the end of the Term shall not
shorten the Term or the Prohibited Period; provided, however, that the Term and
the Prohibited

 

-5-



--------------------------------------------------------------------------------

Period may end early on the Early Termination Date, but only pursuant to the
procedure set forth in Section 5(c) and in no event will the Early Termination
Date occur prior to the third anniversary of the Effective Date.

(vi) “Restricted Area” (A) means any country or subdivision thereof in which the
Company or its Affiliates (i) is engaged in the Business as of the Effective
Date, (ii) has engaged in the Business in the two years prior to the Effective
Date or (iii) is actively pursuing business opportunities for the Business as of
the Effective Date (which means North America, Latin America and the Middle
East) and (B) includes the parishes in Louisiana listed on Exhibit B.

(b) Non-Competition; Non-Solicitation.

(i) Executive and the Company agree to the non-competition and non-solicitation
provisions of this Section 7(b); (i) in consideration for the Proprietary
Information provided by the Company to Executive pursuant to Section 6 of this
Agreement; (ii) as part of the consideration for the compensation and benefits
to be paid to Executive hereunder, including the continued vesting during the
Term of any outstanding stock option, restricted stock and performance share
awards; (iii) to protect the Proprietary Information of the Company or its
Affiliates disclosed or entrusted to Executive by the Company or its Affiliates
or created or developed by Executive for the Company or its Affiliates, the
business goodwill of the Company or its Affiliates developed through the efforts
of Executive and/or the business opportunities disclosed or entrusted to
Executive by the Company or its Affiliates; and (iv) as an additional incentive
for the Company to enter into this Agreement.

(ii) Subject to the exceptions set forth in Section 7(b)(iii) below, Executive
expressly covenants and agrees that during the Prohibited Period (i) Executive
will refrain from carrying on or engaging in, directly or indirectly, any
Competing Business in the Restricted Area and (ii) Executive will not, and
Executive will cause Executive’s affiliates not to, directly or indirectly, own,
manage, operate, join, become an employee, partner, owner or member of (or an
independent contractor to), control or participate in or loan money to, sell or
lease equipment to or sell or lease real property to any business, individual,
partnership, firm, corporation or other entity which engages in a Competing
Business in the Restricted Area.

(iii) Notwithstanding the restrictions contained in Section 7(b)(ii), Executive
or any of Executive’s affiliates may own an aggregate of not more than 1% of the
outstanding stock of any class of any corporation engaged in a Competing
Business, if such stock is listed on a national securities exchange or regularly
traded in the over-the-counter market by a member of a national securities
exchange, without violating the provisions of Section 7(b)(ii), provided that
neither Executive nor any of Executive’s affiliates has the power, directly or
indirectly, to control or direct the management or affairs of any such
corporation and is not involved in the management of such corporation.

(iv) Executive further expressly covenants and agrees that during the Prohibited
Period, Executive will not, and Executive will cause Executive’s affiliates not
to (i) engage or employ, or solicit or contact with a view to the engagement or
employment of, any person who is an officer or employee of the Company or any of
its Affiliates or (ii) canvass, solicit, approach or entice away or cause to be
canvassed,

 

-6-



--------------------------------------------------------------------------------

solicited, approached or enticed away from the Company or any of its Affiliates
any person who or which is a customer of any of such entities during the period
during which Executive is employed by the Company.

(v) Executive expressly recognizes that Executive is a high-level, executive
employee who will be provided with access to Proprietary Information and trade
secrets as part of Executive’s employment and that the restrictive covenants set
forth in this Section 7 are reasonable and necessary in light of Executive’s
executive position and access to the Proprietary Information.

(c) Non-Disparagement. Executive agrees that during the Term and following any
termination of Executive’s employment with the Company, he will not disparage,
orally or in writing, the Company or its Affiliates, the management of the
Company or its Affiliates, any product or service provided by the Company or its
Affiliates or the future prospects of the Company or its Affiliates.

(d) Relief. Executive and the Company agree and acknowledge that the limitations
as to time, geographical area and scope of activity to be restrained as set
forth in this Section 7 are reasonable and do not impose any greater restraint
than is necessary to protect the legitimate business interests of the Company.
Executive and the Company also acknowledge that money damages would not be
sufficient remedy for any breach of Section 6 or this Section 7 by Executive,
and the Company or its Affiliates shall be entitled to enforce the provisions of
Section 6 or this Section 7 by terminating payments then owing to Executive
under this Agreement or otherwise, forfeiting Executive’s rights to any then
unvested equity incentive awards and to specific performance and injunctive
relief as remedies for such breach or any threatened breach. Such remedies shall
not be deemed the exclusive remedies for a breach of Section 6 or this Section 7
but shall be in addition to all remedies available at law or in equity,
including the recovery of damages from Executive and Executive’s agents.
However, if it is determined that Executive has not committed a breach of
Section 6 or this Section 7, then the Company shall resume the payments and
benefits due under this Agreement and pay to Executive all payments and benefits
that had been suspended pending such determination.

(e) Reasonableness; Enforcement. Executive acknowledges that the geographic
scope and duration of the covenants contained in this Section 7 are the result
of arm’s-length bargaining and are fair and reasonable in light of (a) the
nature and wide geographic scope of the operations of the Business,
(b) Executive’s level of control over and contact with the Business in all
jurisdictions in which it is conducted, (c) the fact that the Business is
conducted throughout the Restricted Area and (d) the amount of compensation and
Proprietary Information that Executive is receiving in connection with the
performance of Executive’s duties hereunder. It is the desire and intent of the
parties that the provisions of this Section 7 be enforced to the fullest extent
permitted under applicable Legal Requirements, whether now or hereafter in
effect and therefore, to the extent permitted by applicable Legal Requirements,
Executive and the Company hereby waive any provision of applicable Legal
Requirements that would render any provision of this Section 7 invalid or
unenforceable.

(f) Reformation. The Company and Executive agree that the foregoing restrictions
are reasonable under the circumstances and that any breach of the covenants
contained in this Section 7 would cause irreparable injury to the Company.
Executive expressly represents that enforcement of the restrictive covenants set
forth in this Section 7 will not impose an undue hardship upon Executive or any
person or entity affiliated with Executive. Executive understands that the
foregoing restrictions may limit Executive’s ability to engage in certain
businesses anywhere in the Restricted Area during the Prohibited Period, but
acknowledges that Executive will receive sufficiently high remuneration and
other benefits from the Company to justify such restriction. Further, Executive
acknowledges that Executive’s skills are such that Executive can be gainfully
employed in non-competitive employment, and that the restrictive

 

-7-



--------------------------------------------------------------------------------

covenants will not prevent Executive from earning a living. Nevertheless, if any
of the aforesaid restrictions are found by a court of competent jurisdiction to
be unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions herein set forth to be
modified by the court making such determination so as to be reasonable and
enforceable and, as so modified, to be fully enforced.

(g) Protected Disclosures. Notwithstanding any provision to the contrary in this
Agreement, nothing in this Agreement prohibits Executive from reporting possible
violations of law or regulation to any governmental agency or entity, including
but not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. Additionally, the parties acknowledge and agree that Executive
does not need the prior authorization of the Company to make any such reports or
disclosures and Executive is not required to notify the Company that Executive
has made such reports or disclosures.

8. Notice. All notices, requests, consents, directions and other instruments and
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (a) delivered
personally, (b) mailed first-class, postage prepaid, registered or certified
mail, or (c) sent by overnight courier, facsimile, telecommunication or other
similar form of communication (with receipt confirmed), as follows:

 

To the Company:

  

Patterson-UTI Energy, Inc.

Attention: General Counsel

10713 West Sam Houston Parkway N., Suite 800

Houston, Texas 77064

Facsimile: (281) 765-7175

To Executive:

   John E. Vollmer III, at the most recent address for Executive listed in the
payroll records of the Company.

or to such other address and to the attention of such other person(s) or
officer(s) as any party may designate by written notice. Any notice mailed shall
be deemed to have been given and received on the third business day following
the day of mailing. Any notice sent by overnight courier, facsimile,
telecommunication or other similar form of communication (with receipt
confirmed) shall be deemed to have been given and received on the next business
day following the day such communication is sent.

9. References to the Company. References in this Agreement to the Company in the
context of providing services to the Company shall include the Company and all
of its Affiliates as the context reasonably requires, including without
limitation Sections 6 and 7.

10. Nonassignment. This Agreement is personal to Executive and to the Company
and shall not be assigned by either party without the other’s written consent,
except that the Company may assign its rights and delegate its obligations under
this Agreement to any entity that acquires all or substantially all of its
business.

11. Further Assurances. Each party hereto agrees to perform such further
actions, and to execute and deliver such additional documents, as may be
reasonably necessary to carry out the provisions of this Agreement.

 

-8-



--------------------------------------------------------------------------------

12. Severability. In the event that any of the provisions, or portions thereof,
of this Agreement are held to be unenforceable or invalid by any court of
competent jurisdiction, the validity and enforceability or the remaining
provisions, or portions thereof, shall not be affected thereby.

13. Governing Law; Venue. This Agreement shall be governed and construed under
and interpreted in accordance with the laws of the State of Texas without giving
effect to the doctrine of conflict of laws. With respect to any claim or dispute
related to or arising under this Agreement, the parties hereto hereby consent to
the exclusive jurisdiction, forum and venue of the state and federal courts
located in or sitting for Houston, Texas.

14. Entire Agreement; Interpretation. This Agreement constitutes the entire
agreement of the parties, and supersedes all prior agreements, oral or written,
between the Company and Executive relating to his employment by the Company,
including the Letter Agreement between the Company and Executive dated
October 22, 2004 and the Change in Control Agreement between the Company and
Executive dated January 29, 2004, as amended or otherwise modified from time to
time, which as of the Effective Date shall be null and void. For the avoidance
of doubt, any equity incentive award agreements or indemnity agreements between
the Company and Executive remain in effect in accordance with their terms and
are not superseded pursuant to this Section 14. No change or modification of
this Agreement shall be enforceable unless contained in a writing signed by the
party against whom enforcement is sought. No presumption shall be construed
against the party drafting this Agreement.

15. Withholding of Taxes and Other Employee Deductions. The Company may withhold
from any benefits and payments made pursuant to this Agreement all federal,
state, city and other applicable taxes and withholdings as may be required
pursuant to any law or governmental regulation or ruling and all other customary
deductions made with respect to the Company’s employees generally.

16. Executive’s Representations. Executive represents and warrants that:

(a) he is free to enter into this Agreement and to perform each of the terms and
covenants contained herein;

(b) he has been advised by legal counsel as to the terms and provisions hereof
and the effort thereof and fully understands the consequences thereof;

17. Waiver. The failure of any party to insist, in any one or more instances,
upon strict performance of any one or more of the provisions, terms and
conditions of this Agreement, or to exercise any right or rights hereunder shall
not be construed as a waiver thereof, and any and all such provisions, terms,
conditions and rights shall continue and remain in full force and effect.

18. Compliance with Section 409A.

(a) This Agreement is intended to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”) and shall be
construed and interpreted in accordance with such intent. To the extent any
payment or benefit provided under this Agreement is subject to Section 409A,
such benefit shall be provided in a manner that complies with Section 409A,
including any IRS guidance promulgated with respect to Section 409A; provided,
however, in no event shall any action to comply with Section 409A reduce the
aggregate amount payable to Executive hereunder unless expressly agreed in
writing by Executive.

(b) All reimbursements or provision of in-kind benefits pursuant to this
Agreement shall be made in accordance with Treasury Regulation §
1.409A-3(i)(1)(iv) such that the reimbursement

 

-9-



--------------------------------------------------------------------------------

or provision will be deemed payable at a specified time or on a fixed schedule
relative to a permissible payment event. Specifically, the amount reimbursed or
in-kind benefits provided under this Agreement during Executive’s taxable year
may not affect the amounts reimbursed or provided in any other taxable year
(except that total reimbursements may be limited by a lifetime maximum under a
group health plan), the reimbursement of an eligible expense shall be made on or
before the last day of Executive’s taxable year following the taxable year in
which the expense was incurred, and the right to reimbursement or provision of
in-kind benefit is not subject to liquidation or exchange for another benefit.

(c) To the extent required to comply with Section 409A (as determined by the
Company), if Executive is a “specified employee,” as determined by the Company,
as of his date of termination, then all amounts due under this Agreement that
constitute a “deferral of compensation” within the meaning of Section 409A, that
are provided as a result of a “separation from service” within the meaning of
Section 409A, and that would otherwise be paid or provided during the first six
months following Executive’s date of termination, shall be accumulated through
and paid or provided on the first business day that is more than six months
after Executive’s date of termination (or, if Executive dies during such six
month period, within 90 days after Executive’s death). Each payment under this
Agreement, including each payment in a series of installment payments, is
intended to be a separate payment for purposes of Treas. Reg. § 1.409A-2(b).

(d) The Company and Executive intend for Executive to incur a “separation from
service” with the Company within the meaning of Section 409A as of the Effective
Date.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

[SIGNATURES ON FOLLOWING PAGE]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be entered into as
of the date first written above.

 

PATTERSON-UTI ENERGY, INC. By:   /s/ William Andrew Hendricks, Jr.  
     William Andrew Hendricks, Jr.        Chief Executive Officer EXECUTIVE  
     /s/ John E. Vollmer III        John E. Vollmer III

 

-11-



--------------------------------------------------------------------------------

FORM OF WAIVER AND RELEASE

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

In consideration for the compensation and other benefits described in that
certain Employment Agreement (the “Agreement”) effective as of December 31, 2017
between Patterson-UTI Energy, Inc., a Delaware corporation (the “Company”), and
John E. Vollmer III (“Executive”), which were offered to Executive in exchange
for a general waiver and release of claims (this “Waiver and Release”).
Executive having acknowledged the above-stated consideration as full
compensation for and on account of any and all injuries and damages which
Executive has sustained or claimed, or may be entitled to claim, Executive, for
himself, and his heirs, executors, administrators, successors and assigns, does
hereby release, forever discharge and promise not to sue the Company, its
parents, subsidiaries, affiliates, successors and assigns, and their past and
present officers, directors, partners, employees, members, managers,
shareholders, agents, attorneys, accountants, insurers, heirs, administrators,
executors (collectively the “Released Parties”) from any and all claims,
liabilities, costs, expenses, judgments, attorney fees, actions, known and
unknown, of every kind and nature whatsoever in law or equity, which Executive
had, now has, or may have against the Released Parties relating in any way to
Executive’s employment with the Company or termination thereof prior to and
including the date of execution of this Waiver and Release, including but not
limited to, all claims for contract damages, tort damages, special, general,
direct, punitive and consequential damages, compensatory damages, loss of
profits, attorney fees and any and all other damages of any kind or nature; all
contracts, oral or written, between Executive and any of the Released Parties;
any business enterprise or proposed enterprise contemplated by any of the
Released Parties, as well as anything done or not done prior to and including
the date of execution of this Waiver and Release. Notwithstanding anything to
the contrary contained in this Waiver and Release, nothing in this Waiver and
Release shall be construed to release the Company from any obligations set forth
in the Agreement.

Executive understands and agrees that this release and covenant not to sue shall
apply to any and all claims or liabilities arising out of or relating to
Executive’s employment with the Company and the termination of such employment,
including, but not limited to: claims of discrimination based on age, race,
color, sex (including sexual harassment), religion, national origin, marital
status, parental status, veteran status, union activities, disability or any
other grounds under applicable federal, state or local law prior to and
including the date of execution of this Waiver and Release, including, but not
limited to, claims arising under the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act, the Family and Medical Leave Act,
Title VII of the Civil Rights Act, the Civil Rights Act of 1991, 42 U.S.C. §
1981, the Genetic Information Non-Discrimination Act of 2008, the Employee
Retirement Income Security Act of 1974, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Rehabilitation Act of 1973, the Equal Pay Act of
1963 (EPA), all as amended, as well as any claims prior to and including the
date of execution of this Waiver and Release, regarding wages; benefits;
vacation; sick leave; business expense reimbursements; wrongful termination;
breach of the covenant of good faith and fair dealing; intentional or negligent
infliction of emotional distress; retaliation; outrage; defamation; invasion of
privacy; breach of contract; fraud or negligent misrepresentation; harassment;
breach of duty; negligence; discrimination; claims under any employment,
contract or tort laws; claims arising under any other federal law, state law,
municipal law, local law, or common law; any claims arising out of any
employment contract, policy or procedure; and any other claims related to or
arising out of his employment or the separation of his employment with the
Company prior to and including the date of execution of this Waiver and Release.

In addition, Executive agrees not to cause or encourage any legal proceeding to
be maintained or instituted against any of the Released Parties, save and except
proceedings to enforce the terms of the Agreement or claims of Executive not
released by and in this Waiver and Release.

This release does not apply to any claims for unemployment compensation or any
other claims or rights which, by law, cannot be waived, including the right to
file an administrative charge or participate in an administrative investigation
or proceeding; provided, however that Executive disclaims and waives any right
to share or participate in any monetary award from the Company resulting from
the prosecution of such charge or investigation or proceeding. Notwithstanding
the foregoing or any other provision in this Waiver and Release or the Agreement
to the contrary, the Company and Executive further agree that nothing in this
Waiver and Release or the Agreement (i) limits Executive’s ability to file a
charge or complaint with the EEOC, the NLRB, OSHA, the SEC or

 

-12-



--------------------------------------------------------------------------------

any other federal, state or local governmental agency or commission (each a
“Government Agency” and collectively “Government Agencies”); (ii) limits
Executive’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information and
reporting possible violations of law or regulation or other disclosures
protected under the whistleblower provisions of applicable law or regulation,
without notice to the Company; or (iii) limits Executive’s right to receive an
award for information provided to any Government Agencies.

Executive expressly acknowledges that he is voluntarily, irrevocably and
unconditionally releasing and forever discharging the Company and its respective
present and former parents, subsidiaries, divisions, affiliates, branches,
insurers, agencies, and other offices from all rights or claims he has or may
have against the Company including, but not limited to, without limitation, all
charges, claims of money, demands, rights, and causes of action arising under
the Age Discrimination in Employment Act of 1967, as amended (“ADEA”), up to and
including the date Executive signs this Waiver and Release including, but not
limited to, all claims of age discrimination in employment and all claims of
retaliation in violation of ADEA. Executive further acknowledges that the
consideration given for this waiver of claims under the ADEA is in addition to
anything of value to which he was already entitled in the absence of this
waiver. Executive further acknowledges: (a) that he has been informed by this
writing that he should consult with an attorney prior to executing this Waiver
and Release; (b) that he has carefully read and fully understands all of the
provisions of this Waiver and Release; (c) he is, through this Waiver and
Release, releasing the Company from any and all claims he may have against it;
(d) he understands and agrees that this waiver and release does not apply to any
claims that may arise under the ADEA after the date he executes this Waiver and
Release; (e) he has at least twenty-one (21) days within which to consider this
Waiver and Release; and (f) he has seven (7) days following his execution of
this Waiver and Release to revoke the Waiver and Release; and (g) this Waiver
and Release shall not be effective until the revocation period has expired and
Executive has signed and has not revoked the Waiver and Release.

Executive acknowledges and agrees that: (a) he has had reasonable and sufficient
time to read and review this Waiver and Release and that he has, in fact, read
and reviewed this Waiver and Release; (b) that he has the right to consult with
legal counsel regarding this Waiver and Release and is encouraged to consult
with legal counsel with regard to this Waiver and Release; (c) that he was
originally provided this Waiver and Release on or about August 20, 2017 and has
had (or has had the opportunity to take) twenty-one (21) calendar days to
discuss the Waiver and Release with a lawyer of his choice before signing it
and, if he signs before the end of that period, he does so of his own free will
and with the full knowledge that he could have taken the full period; (d) that
he is entering into this Waiver and Release freely and voluntarily and not as a
result of any coercion, duress or undue influence; (e) that he is not relying
upon any oral representations made to him regarding the subject matter of this
Waiver and Release; (f) that by this Waiver and Release he is receiving
consideration in addition to that which he was already entitled; and (g) that he
has received all information he requires from the Company in order to make a
knowing and voluntary release and waiver of all claims against the Company.

Executive acknowledges and agrees that he has seven (7) days after the date he
signs this Waiver and Release in which to rescind or revoke this Waiver and
Release by providing notice in writing to the Company. Executive further
understands that the Waiver and Release will have no force and effect until the
end of that seventh day (the “Waiver Effective Date”). If Executive revokes the
Waiver and Release, the Company will not be obligated to pay or provide
Executive with the benefits described in this Waiver and Release, and this
Waiver and Release shall be deemed null and void.

AGREED TO AND ACCEPTED this

______ day of December, 2017

 

 

John E. Vollmer III

 

-13-



--------------------------------------------------------------------------------

Exhibit B

Allen

Beauregard

Bienville

Bossier

Caddo

Calcasieu

Cameron

DeSoto

Jackson

Jefferson Davis

Lafayette

Lincoln

Natchitoches

Rapides

Red River

Sabine

St. Landry

St. Mary

Vermilion

Webster

 

-14-